     Case 1:20-cv-01428-AWI-EPG Document 18 Filed 12/17/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    JAQUICE JONES,                                   Case No. 1:20-cv-01428-EPG (PC)

12                         Plaintiff,
                                                       ORDER ON SETTLEMENT
13           v.                                        CONFERENCE PROCEDURES

14    G. HERATH-RANDENEY,                              Date: April 22, 2021
                                                       Time: 10:30 a.m.
15                         Defendant.
16

17          This matter is set for a settlement conference before the undersigned on April 22, 2021.

18   (Doc. 16.) The Court herein sets conference and pre-conference procedures.

19          Accordingly, the Court ORDERS:

20          1. The settlement conference will be conducted over Zoom. Defense counsel shall

21                arrange for Plaintiff’s participation. Prior to the conference, counsel shall contact the

22                undersigned’s courtroom deputy at wkusamura@caed.uscourts.gov to arrange for the

23                Zoom videoconference connection information. The Court will issue a writ of habeas

24                corpus ad testificandum, as appropriate.

25          2. Each party or a representative with full authority to negotiate and enter into a binding

26                settlement agreement shall participate in the conference. The failure of any counsel,

27                party, or authorized person subject to this order to participate in the conference may

28                result in the imposition of sanctions.
     Case 1:20-cv-01428-AWI-EPG Document 18 Filed 12/17/20 Page 2 of 3


 1        3. Consideration of settlement is a serious matter that requires thorough preparation prior

 2           to the settlement conference. Participants in the conference must be prepared to

 3           discuss the claims, defenses, and damages.

 4        4. The parties shall engage in informal settlement negotiations as follows:

 5           No later than February 19, 2020, Plaintiff shall submit to Defendants, by mail, a

 6           written itemization of damages and a meaningful settlement demand, including a brief

 7           explanation of why such settlement is appropriate, which should not exceed 5 pages.

 8           No later than March 12, 2021, Defendants shall respond, by mail or telephone, with

 9           an acceptance of Plaintiff’s offer or a meaningful counteroffer, including a brief
10           explanation of why such settlement is appropriate. If settlement is achieved, the parties

11           shall file a Notice of Settlement as required by Local Rule 160.

12        5. If settlement is not achieved informally, the parties shall submit confidential

13           settlement conference statements no later than April 9, 2021. Once the parties have

14           submitted their statements, they shall file a “Notice of Submission of Confidential

15           Settlement Conference Statement” with the court. The confidential settlement

16           conference statements themselves should not be filed with the court or served on the

17           opposing party. Defendants shall email their statement to

18           skoorders@caed.uscourts.gov. Plaintiff shall mail his statement, clearly captioned

19           “Confidential Settlement Conference Statement,” to United States District Court, Attn:
20           Magistrate Judge Sheila K. Oberto, 2500 Tulare Street, Room 1501, Fresno, CA

21           93721.

22        6. The confidential settlement conference statements should be no longer than 5 pages in

23           length, typed or neatly printed, and include:

24           a. A brief summary of the facts of the case;

25           b. A brief summary of the claims and defenses of the case, i.e., the statutory,

26               constitutional, or other grounds upon which the claims are founded;
27           c. A forthright discussion of the strengths and weaknesses of the case and an

28               evaluation of the likelihood of prevailing on the claims or defenses, from the

                                                     2
     Case 1:20-cv-01428-AWI-EPG Document 18 Filed 12/17/20 Page 3 of 3


 1               party’s perspective, and a description of the major issues in dispute;

 2            d. An estimate of the party’s expected costs and time to be expended for further

 3               discovery, pretrial matters, and trial;

 4            e. A summary of past settlement discussions, including the initial settlement

 5               negotiations required above; a statement of the party’s current position on

 6               settlement, including the amount the party would offer and accept to settle (in

 7               specific dollar amounts); and a statement of the party’s expectations for settlement

 8               discussions;

 9            f. A list of the individuals who will be attending the conference on the party’s behalf,
10               including names and, if appropriate, titles; and,

11            g. If a party intends to discuss the settlement of any other actions or claims not raised

12               in this suit, a brief description of each action or claim, including case number(s), as

13               applicable.

14
     IT IS SO ORDERED.
15

16   Dated:   December 16, 2020                                 /s/   Sheila K. Oberto             .
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28

                                                     3
